Citation Nr: 1809011	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  08-03 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1972 to February 1975.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 (Hepatitis C) and a November 2012 (PTSD) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the veteran's description of the claim, the symptoms the veteran describes and the information the veteran submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the claim for service connection for PTSD pursuant to Clemons and re-characterized it as shown on the cover page of this decision.

The Veteran had a videoconference before a Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  The Veteran was notified in a November 2017 letter that the Veterans Law Judge that conducted that hearing was no longer with the Board.  The Veteran was afforded an opportunity to have another hearing, but declined the offer.  As such, the Board will continue with adjudication of his claim.

This case was previously before the Board in September 2016.  The case was then appealed to the Court of Appeals for Veterans Claims (Court).  In a Court joint motion for remand (JMR), the Board decision denying service connection for PTSD and Hepatitis C was vacated.  The JMR noted the Board did not fully explain why the Veteran's report of homelessness did not constitute good cause for the Veteran failing to report at a scheduled mental health examination.  With regards to the Veteran's claim for Hepatitis C, the JMR noted the September 2016 Board decision failed to explain whether the evidence of at least one high risk activity during service was or was not sufficient to meet the low threshold for a VA examination.  The case was remanded to the Board for action consistent with the JMR.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his acquired psychiatric disorder and his Hepatitis C should be service connected.  The Veteran's medical records show he has a long history of mental health and substance abuse treatment.  

In March 2013, the Veteran was scheduled for a mental health examination, but he failed to appear.  In October 2015, the Veteran submitted a letter asking for the examination to be rescheduled, saying that he had not received notice of the March 2013 examination because he had been homeless.  The Veteran, while admitting he did have an address, stated he had not checked his mail due to his homelessness.  While there is evidence to suggest the Veteran may not have in fact been homeless at the time notice of the examination was sent, the Board finds that the Veteran's October 2015 letter explaining that he did not get notice of the examination to be good cause and therefore, another examination will be scheduled.  38 C.F.R. 
§ 3.655(a).  

In regards to his service connection claim for Hepatitis C, the Board notes the Veteran stated he had at least one high risk activity during service.  The Board also notes the Veteran was treated in service for a sexually transmitted disease in September 1974 and again in November 1974.  In a June 2009 statement, the Veteran asserted his Hepatitis C infection was a result of the use of an air gun device while he was in service.  The Board finds there to be enough evidence to suggest an in-service incurrence of the Veteran's Hepatitis C and therefore, an examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The claims file must be reviewed by the examiner and the report should note that review.

Based on the examination results and a review of the record, the examiner should opine on the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was incurred during active duty service.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his Hepatitis C.  The claims file must be reviewed by the examiner and the report should note that review.

Based on the examination results and a review of the record, the examiner should opine on the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Hepatitis C was incurred during active duty service.  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, if the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




